FILE COPY




   BRIAN QUINN
    Chief Justice
                               Court of Appeals                             VIVIAN LONG
                                                                                Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building                 P. O. Box 9540
                                                                              79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                   (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                     April 23, 2015

John Bennett                                 James A. Farren
Attorney at Law                              Criminal District Attorney
P. O. Box 19144                              2309 Russell Long Blvd., Suite 120
Amarillo, TX 79114                           Canyon, TX 79015
* DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00181-CR, 07-15-00182-CR
          Trial Court Case Number: 18,607-B, 18,608-B

Style: Michael Don Denton v. The State of Texas

Dear Counsel:

       The Court has been advised that appellant has given notice of appeal. The
cause in this Court will bear the number and style shown above. The docketing
statement has not been filed pursuant to Tex. R. App. P. 32.2 and must be filed by
appellant within ten (10) days from the date of this notice.

     Please refer to the Court’s website for local rules on electronic filing of all
documents.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK

 xc:      Honorable John B. Board (DELIVERED VIA E-MAIL)
          Jodi Goodman (DELIVERED VIA E-MAIL)
          Jo Carter (DELIVERED VIA E-MAIL)